


ARTISAN PARTNERS ASSET MANAGEMENT INC.

2013 NON-EMPLOYEE DIRECTOR PLAN


ARTICLE I GENERAL    1
1.1    Purpose    1
1.2    Definitions of Certain Terms    1
1.3    Administration    5
1.4    Persons Eligible for Awards    7
1.5    Types of Awards Under Plan    7
1.6    Shares of Common Stock Available for Awards    8
ARTICLE II AWARDS UNDER THE PLAN    9
2.1    Agreements Evidencing Awards    9
2.2    No Rights as a Stockholder    9
2.3    Options    9
2.4    Stock Appreciation Rights    10
2.5    Restricted Shares    11
2.6    Restricted Stock Units    11
2.7    Dividend Equivalent Rights    12
2.8    Other Stock-Based or Cash-Based Awards    12
2.9    Repayment If Conditions Not Met    12
ARTICLE III MISCELLANEOUS    13
3.1    Amendment of the Plan    13
3.2    Tax Withholding    13
3.3    Required Consents and Legends    14
3.4    Right of Offset    15
3.5    Nonassignability; No Hedging    15
3.6    Change in Control    15
3.7    Right of Discharge Reserved    16
3.8    Nature of Payments    16
3.9    Non-Uniform Determinations    16
3.10    Other Payments or Awards    17
3.11    Plan Headings    17
3.12    Termination of Plan    17
3.13    Clawback/Recapture Policy    17
3.14    Section 409A    17
3.15    Governing Law    19
3.16    Severability; Entire Agreement    19
3.17    Waiver of Claims    19
3.18    No Liability With Respect to Tax Qualification or Adverse Tax
Treatment    19
3.19    No Third-party Beneficiaries    20
3.20    Successors and Assigns of Artisan    20
3.21    Waiver of Jury Trial    20
3.22    Date of Adoption and Approval of Stockholders    20


ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 NON-EMPLOYEE DIRECTOR PLAN
ARTICLE I
GENERAL

1.1    Purpose
The Artisan Partners Asset Management Inc. 2013 Non-Employee Director Plan (as
amended from time to time, the “Plan”) is designed to help the Company (as
hereinafter defined): (1) attract, retain and motivate non-employee directors of
the Board of Directors of Artisan Partners Asset Management Inc., a Delaware
corporation (“Artisan”) (each such director, a “Non-Employee Director”); (2)
align the interests of such directors with the Company’s shareholders; and (3)
promote ownership of the Company’s equity.
1.2    Definitions of Certain Terms
For purposes of this Plan, the following terms have the meanings set forth
below:
1.2.1    “Artisan Voting Securities” has the meaning provided in the definition
of Change in Control.
1.2.2    “Award” means an award made pursuant to the Plan.
1.2.3    “Award Agreement” means the written document by which each Award is
evidenced, and which may, but need not be (as determined by the Committee),
executed or acknowledged by a Grantee as a condition to receiving an Award or
the benefits under an Award, and which sets forth the terms and provisions
applicable to Awards granted under the Plan to such Grantee. Any reference
herein to an agreement in writing will be deemed to include an electronic
writing to the extent permitted by applicable law.
1.2.4    “Board” means the Board of Directors of Artisan.
1.2.5    “Business Combination” has the meaning provided in the definition of
Change in Control.
1.2.6    “Certificate” means a stock certificate (or other appropriate document
or evidence of ownership) representing shares of Common Stock.
1.2.7    “Change in Control” means, except in connection with any initial public
offering of the Common Stock, the occurrence of any of the following events:
(a)        individuals who, immediately after the date on which the Shares
become traded on the New York Stock Exchange, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
beginning of such period, whose election or nomination for election was approved
by a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of Artisan in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of Artisan as a result
of an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;
(b)        any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
is or becomes a “beneficial owner” (as defined in Rule 13d‑3 under the Exchange
Act), directly or indirectly, of securities of Artisan representing 30% or more
of the combined voting power of Artisan’s then-outstanding securities eligible
to vote for the election of the Board (“Artisan Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of an acquisition of Artisan Voting
Securities:  (A) by Artisan or any Subsidiary, (B) by any employee benefit plan
(or related trust) sponsored or maintained by Artisan or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c) of this definition) or (E) pursuant to a transaction (other than
one described in paragraph (c) of this definition) in which Artisan Voting
Securities are acquired by the Permitted Owners or a group consisting in whole
or in part of Permitted Owners, if a majority of the Incumbent Directors
approves a resolution providing expressly that the acquisition pursuant to this
clause (E) does not constitute a Change in Control under this paragraph (b);
(c)        the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving Artisan that requires the
approval of Artisan’s stockholders, whether for such transaction or the issuance
of securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (x) the entity resulting from such Business Combination (the “Surviving
Entity”), or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of at least 95% of the voting power is
represented by Artisan Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Artisan Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Artisan Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent), is or
becomes the beneficial owner, directly or indirectly, of 30% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(C) at least a majority of the members of the board of directors of the parent
(or, if there is no parent, the Surviving Entity) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) of this paragraph (c) shall be deemed to be a
“Non-Qualifying Transaction”); or
(d)        the stockholders of Artisan approve a plan of complete liquidation or
dissolution of Artisan or the consummation of a sale of all or substantially all
of Artisan’s assets.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Artisan Voting Securities as a result of the acquisition of Artisan Voting
Securities by Artisan which reduces the number of Artisan Voting Securities
outstanding; provided, that if after such acquisition by Artisan such person
becomes the beneficial owner of additional Artisan Voting Securities that
increases the percentage of outstanding Artisan Voting Securities beneficially
owned by such person, a Change in Control shall then occur.
1.2.8    “Class B Awards” has the meaning set forth in Section 2.8.
1.2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
1.2.10    “Committee” has the meaning set forth in Section 1.3.1.
1.2.11    “Common Stock” means the Class A common stock of Artisan, par value
$0.01 per share, and any other securities or property issued in exchange
therefor or in lieu thereof pursuant to Section 1.6.3.
1.2.12    “Company” means Artisan and any Subsidiary.
1.2.13    “Consent” has the meaning set forth in Section 3.3.2.
1.2.14    “Covered Person” has the meaning set forth in Section 1.3.4.
1.2.15     “Effective Date” has the meaning set forth in Section 3.22.
1.2.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto, and the applicable rules and
regulations thereunder.
1.2.17    “Fair Market Value” means, with respect to a share of Common Stock,
the closing price for the Common Stock on the applicable date as reported on the
New York Stock Exchange or, if not so reported, as determined in accordance with
a valuation methodology approved by the Committee, unless determined as
otherwise specified herein. For purposes of the grant of any Award, the
applicable date will be the trading day on which the Award is granted or, if the
date the Award is granted is not a trading day, the trading day immediately
prior to the date the Award is granted. For purposes of the exercise of any
Award, the applicable date is the date a notice of exercise is received by the
Company or, if such date is not a trading day, the trading day immediately
following the date a notice of exercise is received by the Company.
1.2.18    “Grantee” means a Non-Employee Director who receives an Award.
1.2.19    “Incumbent Directors” has the meaning provided in the definition of
Change in Control.
1.2.20    “Non-Qualifying Transaction” has the meaning provided in the
definition of Change in Control.
1.2.21    “Permitted Owners” means
(a)        Artisan Investment Corporation (or any successor entity thereto that
is controlled by Andrew A. Ziegler and Carlene M. Ziegler);
(b)        Those persons holding Class B common units of Artisan Partners
Holdings, LP;
(c)        Those persons who immediately prior to the Reorganization, are the
limited partners of Artisan Partners Holdings LP; and
(d)        Any persons to whom the foregoing persons are permitted to transfer
their limited partnership units pursuant to the limited partnership agreement of
Artisan Partners Holdings LP, as amended from time to time.
1.2.22    “Plan Action” will have the meaning set forth in Section 3.3.1
1.2.23    “Reorganization” means the series of transactions entered into by
Artisan and Artisan Partners Holdings LP in connection with the initial public
offering of the Common Stock.
1.2.24    “Section 409A” means Section 409A of the Code, including any
amendments or successor provisions to that section, and any regulations and
other administrative guidance thereunder, in each case as they may be from time
to time amended or interpreted through further administrative guidance.
1.2.25    “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.2.26    “Shares” means shares of Common Stock.
1.2.27    “Subsidiary” means Artisan Partners Holdings LP and any entity in
which Artisan has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then-outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or managing partners or in which Artisan has the right to receive 50%
or more of the distribution of profits or 50% of the assets on liquidation or
dissolution.
1.2.28    “Surviving Entity” has the meaning provided in the definition of
Change in Control.
1.2.29    “Treasury Regulations” means the regulations promulgated under the
Code by the United States Treasury Department, as amended.
1.3    Administration
1.3.1    The Compensation Committee of the Board (as constituted from time to
time, and including any successor committee, the “Committee”) will administer
the Plan. In particular, the Committee will have the authority in its sole
discretion to:
(a)        exercise all of the powers granted to it under the Plan;
(b)        construe, interpret and implement the Plan and all Award Agreements;
(c)        prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing the Committee’s own operations;
(d)        make all determinations necessary or advisable in administering the
Plan;
(e)        correct any defect, supply any omission and reconcile any
inconsistency in the Plan;
(f)        amend the Plan to reflect changes in applicable law;
(g)        grant Awards and determine who will receive Awards, when such Awards
will be granted and the terms of such Awards, including setting forth provisions
with regard to the effect of a termination of directorship on such Awards;
(h)        amend any outstanding Award Agreement in any respect, including,
without limitation, to
(1)     accelerate the time or times at which the Award becomes vested,
unrestricted or may be exercised (and, in connection with such acceleration, the
Committee may provide that any shares of Common Stock acquired pursuant to such
Award will be restricted shares, which are subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Grantee’s underlying
Award),
(2)     accelerate the time or times at which shares of Common Stock are
delivered under the Award (and, without limitation on the Committee’s rights, in
connection with such acceleration, the Committee may provide that any shares of
Common Stock delivered pursuant to such Award will be restricted shares, which
are subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Grantee’s underlying Award),
(3)     waive or amend any goals, restrictions, vesting provisions or conditions
set forth in such Award Agreement, or impose new goals, restrictions, vesting
provisions and conditions or
(4)     reflect a change in the Grantee’s circumstances (e.g., a change in
position, duties or responsibilities); and
(i)        determine at any time whether, to what extent and under what
circumstances and method or methods, subject to Section 3.14,
(1)     Awards may be
(A)     settled in cash, shares of Common Stock, other securities, other Awards
or other property (in which event, the Committee may specify what other effects
such settlement will have on the Grantee’s Award, including the effect on any
repayment provisions under the Plan or Award Agreement),
(B)     exercised or
(C)     canceled, forfeited or suspended,
(2)     shares of Common Stock, other securities, other Awards or other property
and other amounts payable with respect to an Award may be deferred either
automatically or at the election of the Grantee thereof or of the Committee,
(3)     to the extent permitted under applicable law, loans (whether or not
secured by Common Stock) may be extended by the Company with respect to any
Awards,
(4)     Awards may be settled by Artisan, any of its Subsidiaries or affiliates
or any of their designees and
(5)     the exercise price for any stock option or stock appreciation right may
be reset.
1.3.2    Actions of the Committee may be taken by the vote of a majority of its
members present at a meeting (which may be held telephonically). Any action may
be taken by a written instrument signed by a majority of the Committee members,
and action so taken will be fully as effective as if it had been taken by a vote
at a meeting. The determination of the Committee on all matters relating to the
Plan or any Award Agreement will be final, binding and conclusive. The Committee
may allocate among its members and delegate to any person who is not a member of
the Committee, or to any administrative group within the Company, any of its
powers, responsibilities or duties. In delegating its authority, the Committee
will consider the extent to which any delegation may cause Awards to fail to
meet the requirements of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the
Exchange Act. Except as specifically provided to the contrary, references to the
Committee include any administrative group, individual or individuals to whom
the Committee has delegated its duties and powers.
1.3.3    Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board will have all of the authority
and responsibility granted to the Committee herein.
1.3.4    No member of the Board or regular, active employee and/or a prospective
employee of Artisan or any Subsidiary, including any individual designated as a
“partner” providing services to Artisan, Artisan Partners Holdings LP or any of
their Subsidiaries (each such person, a “Covered Person”) will have any
liability to any person (including any Grantee) for any action taken or omitted
to be taken or any determination made with respect to the Plan or any Award,
except as expressly provided by statute. Each Covered Person will be indemnified
and held harmless by Artisan against and from:
(a)        any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement, in
each case, in good faith and
(b)        any and all amounts paid by such Covered Person, with Artisan’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person, provided that Artisan will have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once Artisan gives notice of
its intent to assume the defense, Artisan will have sole control over such
defense with counsel of Artisan’s choice.
The foregoing right of indemnification will not be available to a Covered Person
to the extent that a court of competent jurisdiction in a final judgment or
other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification will not be exclusive
of any other rights of indemnification to which Covered Persons may be entitled
under Artisan’s Amended Articles of Incorporation or By-laws, pursuant to any
individual indemnification agreements between such Covered Person and the
Company, as a matter of law, or otherwise, or any other power that Artisan may
have to indemnify such persons or hold them harmless.
1.4    Persons Eligible for Awards
Awards under the Plan may be made to Non-Employee Directors.
1.5    Types of Awards Under Plan
Awards may be made under the Plan in the form of cash-based or stock-based
Awards. Stock-based Awards may be in the form of any of the following, in each
case in respect of Common Stock:
(a)        stock options,
(b)        stock appreciation rights,
(c)        restricted shares,
(d)        restricted stock units,
(e)        dividend equivalent rights and
(f)        other equity-based or equity-related Awards (as further described in
Section 2.8), that the Committee determines to be consistent with the purposes
of the Plan and the interests of the Company.
1.6    Shares of Common Stock Available for Awards
1.6.1    Common Stock Subject to the Plan. Subject to the other provisions of
this Section 1.6, the total number of Shares that may be granted under the Plan
shall be 1,000,000; provided, however, that the aggregate Fair Market Value
(determined as of the date of grant) of the Shares that may be granted under the
Plan to any one individual in any calendar year may not exceed $500,000. Class B
Awards will reduce the number of Shares that may be granted under the Plan on a
one-for-one basis.
1.6.2    Replacement of Shares. Shares subject to an Award that is forfeited
(including any restricted shares repurchased by the Company at the same price
paid by the Grantee so that such Shares are returned to the Company), expires or
is settled for cash (in whole or in part), to the extent of such forfeiture,
expiration or cash settlement shall be available for future grants of Awards
under the Plan and shall be added back in the same number of Shares as were
deducted in respect of the grant of such Award. The payment of dividend
equivalent rights in cash in conjunction with any outstanding Awards shall not
be counted against the Shares available for issuance under the Plan. Shares
tendered by a Grantee or withheld by the Company in payment of the exercise
price of a stock option or to satisfy any tax withholding obligation with
respect to an Award will not again be available for Awards.
1.6.3    Adjustments. The Committee will:
(e)        adjust the number of shares of Common Stock authorized pursuant to
Section 1.6.1,
(f)        adjust the individual Grantee limitations set forth in Sections 2.3.1
and 2.4.1 and
(g)        adjust the terms of any outstanding Awards (including, without
limitation, the number of shares of Common Stock covered by each outstanding
Award, the type of property to which the Award relates and the exercise or
strike price of any Award),
in such manner as it deems appropriate (including, without limitation, by
payment of cash) to prevent the enlargement or dilution of rights, as a result
of any increase or decrease in the number of issued shares of Common Stock (or
issuance of shares of stock other than shares of Common Stock) resulting from a
recapitalization, stock split, reverse stock split, stock dividend, spinoff,
splitup, combination, reclassification or exchange of Shares, merger,
consolidation, rights offering, separation, reorganization or liquidation, or
any other change in the corporate structure or Shares, including any
extraordinary dividend or extraordinary distribution; provided that no such
adjustment shall be made if or to the extent that it would cause an outstanding
Award to cease to be exempt from, or to fail to comply with, Section 409A of the
Code.
ARTICLE II    
AWARDS UNDER THE PLAN
2.1    Agreements Evidencing Awards
Each Award granted under the Plan will be evidenced by an Award Agreement that
will contain such provisions and conditions as the Committee deems appropriate.
Unless otherwise provided herein, the Committee may grant Awards in tandem with
or, subject to Section 3.13, in substitution for or satisfaction of any other
Award or Awards granted under the Plan or any award granted under any other plan
of Artisan. By accepting an Award pursuant to the Plan, a Grantee thereby agrees
that the Award will be subject to all of the terms and provisions of the Plan
and the applicable Award Agreement.
2.2    No Rights as a Stockholder
No Grantee (or other person having rights pursuant to an Award) will have any of
the rights of a stockholder of Artisan with respect to shares of Common Stock
subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.3, no adjustments will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Common Stock, other securities or other property) for which the record
date is before the date the Certificates for the Shares are delivered, or in the
event the Committee elects to use another system, such as book entries by the
transfer agent, before the date in which such system evidences the Grantee’s
ownership of such Shares.
2.3    Options
2.3.1    Grant. Stock options may be granted to eligible recipients in such
number and at such times during the term of the Plan as the Committee may
determine.
2.3.2    Exercise Price. The exercise price per share with respect to each stock
option will be determined by the Committee but, except as otherwise permitted by
Section 1.6.3, may never be less than the Fair Market Value of a share of Common
Stock. Unless otherwise noted in the Award Agreement, the Fair Market Value of
the Common Stock will be its closing price on the New York Stock Exchange on the
date of grant of the Award of stock options.
2.3.3    Term of Stock Option. In no event will any stock option be exercisable
after the expiration of 10 years from the date on which the stock option is
granted.
2.3.4    Vesting and Exercise of Stock Option and Payment for Shares. A stock
option may vest and be exercised at such time or times and subject to such terms
and conditions as will be determined by the Committee at the time the stock
option is granted and set forth in the Award Agreement. Subject to any
limitations in the applicable Award Agreement, any Shares not acquired pursuant
to the exercise of a stock option on the applicable vesting date may be acquired
thereafter at any time before the final expiration of the stock option.
To exercise a stock option, the Grantee must give written notice to Artisan
specifying the number of Shares to be acquired and accompanied by payment of the
full purchase price therefor in cash or by certified or official bank check or
in another form as determined by the Company, which may include:
(a)         personal check,
(b)         shares of Common Stock, based on the Fair Market Value as of the
exercise date, of the same class as those to be granted by exercise of the stock
option,
(c)        any other form of consideration approved by the Company and permitted
by applicable law and
(d)        any combination of the foregoing.
The Committee may also make arrangements for the cashless exercise of a stock
option. Any person exercising a stock option will make such representations and
agreements and furnish such information as the Committee may, in its sole
discretion, deem necessary or desirable to effect or assure compliance by
Artisan on terms acceptable to Artisan with the provisions of the Securities
Act, the Exchange Act and any other applicable legal requirements. The Committee
may, in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars. If a Grantee so requests, Shares acquired pursuant to the exercise
of a stock option may be issued in the name of the Grantee and another jointly
with the right of survivorship.
2.4    Stock Appreciation Rights
2.4.2    Grant. Stock appreciation rights may be granted to eligible recipients
in such number and at such times during the term of the Plan as the Committee
may determine.
2.4.3    Exercise Price. The exercise price per share with respect to each stock
appreciation right will be determined by the Committee but, except as otherwise
permitted by Section 1.6.3, may never be less than the Fair Market Value of the
Common Stock. Unless otherwise noted in the Award Agreement, the Fair Market
Value of the Common Stock will be its closing price on the New York Stock
Exchange on the date of grant of the Award of stock appreciation rights.
2.4.4    Term of Stock Appreciation Right. In no event will any stock
appreciation right be exercisable after the expiration of 10 years from the date
on which the stock appreciation right is granted.
2.4.5    Vesting and Exercise of Stock Appreciation Right and Delivery of
Shares. Each stock appreciation right may vest and be exercised in such
installments as may be determined in the Award Agreement at the time the stock
appreciation right is granted. Subject to any limitations in the applicable
Award Agreement, any stock appreciation rights not exercised on the applicable
vesting date may be exercised thereafter at any time before the final expiration
of the stock appreciation right.
To exercise a stock appreciation right, the Grantee must give written notice to
Artisan specifying the number of stock appreciation rights to be exercised. Upon
exercise of stock appreciation rights, shares of Common Stock, cash or other
securities or property, or a combination thereof, as specified by the Committee,
equal in value to:
(a)        the excess of:
(1)         the Fair Market Value of the Common Stock on the date of exercise
over
(2)         the exercise price of such stock appreciation right multiplied by
(b)        the number of stock appreciation rights exercised
will be delivered to the Grantee.
Any person exercising a stock appreciation right will make such representations
and agreements and furnish such information as the Committee may, in its sole
discretion, deem necessary or desirable to effect or assure compliance by
Artisan on terms acceptable to Artisan with the provisions of the Securities
Act, the Exchange Act and any other applicable legal requirements. If a Grantee
so requests, Shares purchased may be issued in the name of the Grantee and
another jointly with the right of survivorship.
2.5    Restricted Shares
2.5.4    Grants. The Committee may grant or offer for sale restricted shares in
such amounts and subject to such terms and conditions as the Committee may
determine. Upon the delivery of such shares, the Grantee will have the rights of
a stockholder with respect to the restricted shares, subject to any other
restrictions and conditions as the Committee may include in the applicable Award
Agreement. Each Grantee of an Award of restricted shares will be issued a
Certificate in respect of such shares, unless the Committee elects to use
another system, such as book entries by the transfer agent, as evidencing
ownership of such shares. In the event that a Certificate is issued in respect
of restricted shares, such Certificate may be registered in the name of the
Grantee, and shall, in addition to such legends required by applicable
securities laws, bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award, but will be held by Artisan or its
designated agent until the time the restrictions lapse.
2.5.5    Right to Vote and Receive Dividends on Restricted Shares. Each Grantee
of an Award of restricted shares will, during the period of restriction, be the
beneficial and record owner of such restricted shares and will have full voting
rights with respect thereto. Unless the Committee determines otherwise in an
Award Agreement, during the period of restriction, all dividends (whether
ordinary or extraordinary and whether paid in cash, additional shares or other
property) or other distributions paid upon any restricted share will be paid to
the relevant Grantee.
2.6    Restricted Stock Units
The Committee may grant Awards of restricted stock units in such amounts and
subject to such terms and conditions as the Committee may determine. A Grantee
of a restricted stock unit will have only the rights of a general unsecured
creditor of Artisan, until delivery of shares of Common Stock, cash or other
securities or property is made as specified in the applicable Award Agreement.
On the delivery date specified in the Award Agreement, the Grantee of each
restricted stock unit not previously forfeited or terminated will receive one
share of Common Stock, cash or other securities or property equal in value to a
share of Common Stock or a combination thereof, as specified by the Committee.
Unless otherwise specified in an Award Agreement, in the event that a Grantee is
removed or terminated as a director, or otherwise ceases to be a director of the
Company, then, subject to and in accordance with the terms of this Plan, each
vested restricted stock unit then held by the Grantee as of the date of such
cessation of services shall be settled as of such date.
2.7    Dividend Equivalent Rights
The Committee may include in the Award Agreement with respect to any Award a
dividend equivalent right entitling the Grantee to receive amounts equal to all
or any portion of the regular cash dividends that would be paid on the shares of
Common Stock covered by such Award if such shares had been delivered pursuant to
such Award. The grantee of a dividend equivalent right will have only the rights
of a general unsecured creditor of Artisan until payment of such amounts is made
as specified in the applicable Award Agreement. In the event such a provision is
included in an Award Agreement, the Committee will determine whether such
payments will be made in cash, in shares of Common Stock or in another form,
whether they will be conditioned upon the exercise of the Award to which they
relate (subject to compliance with Section 409A of the Code), the time or times
at which they will be made, and such other terms and conditions as the Committee
will deem appropriate.
2.8    Other Stock-Based or Cash-Based Awards
The Committee may grant other types of equity-based, equity-related or
cash-based Awards (including the grant or offer for sale of unrestricted shares
of Common Stock, performance share awards, performance units settled in cash and
Awards valued in whole or in part by reference to, or are otherwise calculated
by reference to or based on, Class B common units of Artisan Partners Holdings
LP (“Class B Awards”) in such amounts and subject to such terms and conditions
as the Committee may determine. Such Awards may entail the transfer of actual
shares of Common Stock to Award recipients and may include Awards designed to
comply with or take advantage of the applicable local laws of jurisdictions
other than the United States. Class B Awards may be in the same form as awards
that are permitted to be granted under the Plan with respect to Common Stock.
Class B Awards may also be in the form of a “profits interest” within the
meaning of Revenue Procedure 93-27.
2.9    Repayment If Conditions Not Met
If the Committee determines that all terms and conditions of the Plan and a
Grantee’s Award Agreement were not satisfied, and that the failure to satisfy
such terms and conditions is material, then the Grantee will be obligated to pay
the Company immediately upon demand therefor, (a) with respect to a stock option
and a stock appreciation right, an amount equal to the excess of the Fair Market
Value (determined at the time of exercise) of the shares of Common Stock that
were delivered in respect of such exercised stock option or stock appreciation
right, as applicable, over the exercise price paid therefor, (b) with respect to
restricted shares, an amount equal to the Fair Market Value (determined at the
time such shares became vested) of such restricted shares and (c) with respect
to restricted stock units, an amount equal to the Fair Market Value (determined
at the time of delivery) of the shares of Common Stock delivered with respect to
the applicable delivery date, in each case with respect to clauses (a), (b) and
(c) of this Section 2.9, without reduction for any amount applied to satisfy
withholding tax or other obligations in respect of such Award.
ARTICLE III    
MISCELLANEOUS
3.1    Amendment of the Plan
3.1.5    Unless otherwise provided in the Plan or in an Award Agreement, the
Board may from time to time suspend, discontinue, revise or amend the Plan in
any respect whatsoever but, subject to Sections 1.3, 1.6.3 and 3.6, no such
amendment shall materially adversely impair the rights of the Grantee of any
Award without the Grantee’s consent. Subject to Sections 1.3, 1.6.3 and 3.6, an
Award Agreement may not be amended to materially adversely impair the rights of
a Grantee without the Grantee’s consent.
3.1.6    Unless otherwise determined by the Board, stockholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency.
3.2    Tax Withholding
Grantees shall be solely responsible for any applicable taxes (including,
without limitation, income and excise taxes) and penalties, and any interest
that accrues thereon, that they incur in connection with the receipt, vesting or
exercise of any Award. As a condition to the delivery of any shares of Common
Stock, cash or other securities or property pursuant to any Award or the lifting
or lapse of restrictions on any Award, or in connection with any other event
that gives rise to a federal or other governmental tax withholding obligation on
the part of the Company relating to an Award (including, without limitation, the
Federal Insurance Contributions Act (FICA) tax),
(e)        the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to a Grantee whether or not pursuant
to the Plan (including shares of Common Stock otherwise deliverable),
(f)        the Committee will be entitled to require that the Grantee remit cash
to the Company (through payroll deduction or otherwise) or
(g)        the Company may enter into any other suitable arrangements to
withhold, in each case in an amount not to exceed in the opinion of the Company
the minimum amounts of such taxes required by law to be withheld.
3.3    Required Consents and Legends
3.3.6    If the Committee at any time determines that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action a “Plan Action”),
then, subject to Section 3.14, such Plan Action will not be taken, in whole or
in part, unless and until such Consent will have been effected or obtained to
the full satisfaction of the Committee. The Committee may direct that any
Certificate evidencing Shares delivered pursuant to the Plan will bear a legend
setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop transfer order against any legended shares.
3.3.7    The term “Consent” as used in this Article III with respect to any Plan
Action includes:
(a)        any and all listings, registrations or qualifications in respect
thereof upon any securities exchange or under any federal, state, or local law,
or law, rule or regulation of a jurisdiction outside the United States,
(b)        any and all written agreements and representations by the Grantee
with respect to the disposition of Shares, or with respect to any other matter,
which the Committee may deem necessary or desirable to comply with the terms of
any such listing, registration or qualification or to obtain an exemption from
the requirement that any such listing, qualification or registration be made,
(c)        any and all other consents, clearances and approvals in respect of a
Plan Action by any governmental or other regulatory body or any stock exchange
or self-regulatory agency,
(d)        any and all consents by the Grantee to:
(1)        the Company’s supplying to any third-party recordkeeper of the Plan
such personal information as the Committee deems advisable to administer the
Plan,
(2)        the Company’s deducting amounts from the Grantee’s wages, or another
arrangement satisfactory to the Committee, to reimburse the Company for advances
made on the Grantee’s behalf to satisfy certain withholding and other tax
obligations in connection with an Award and
(3)        the Company’s imposing sales and transfer procedures and restrictions
and hedging restrictions on shares of Common Stock delivered under the Plan and
(e)        any and all consents or authorizations required to comply with, or
required to be obtained under, applicable local law or otherwise required by the
Committee. Nothing herein will require the Company to list, register or qualify
the shares of Common Stock on any securities exchange.
3.4    Right of Offset
The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property or cash) under the Plan or any Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Company pursuant to tax equalization,
housing, automobile or other programs) that the Grantee then owes to the Company
and any amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award
provides for the deferral of compensation within the meaning of Section 409A of
the Code, the Committee will have no right to offset against its obligation to
deliver shares of Common Stock (or other property or cash) under the Plan or any
Award Agreement if such offset could subject the Grantee to the additional tax
imposed under Section 409A of the Code in respect of an outstanding Award.
3.5    Nonassignability; No Hedging
Unless otherwise provided in an Award Agreement, no Award (or any rights and
obligations thereunder) granted to any person under the Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
or hedged, in any manner (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily and whether by operation of
law or otherwise, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) will be exercisable during the
life of the Grantee only by the Grantee or the Grantee’s legal representative.
Notwithstanding the foregoing, the Committee may permit, under such terms and
conditions that it deems appropriate in its sole discretion, a Grantee to
transfer any Award to any person or entity that the Committee so determines. Any
sale, exchange, transfer, assignment, pledge, hypothecation, or other
disposition in violation of the provisions of this Section 3.5 will be null and
void and any Award which is hedged in any manner will immediately be forfeited.
All of the terms and conditions of the Plan and the Award Agreements will be
binding upon any permitted successors and assigns.
3.6    Change in Control
3.6.1    Unless the Committee determines otherwise, upon a Change in Control,
each Award shall become fully vested (including the lapsing of all restrictions
and conditions) and, as applicable, exercisable and any Shares deliverable
pursuant to restricted stock units shall be delivered promptly (but no later
than 15 days) following such Change in Control.
3.6.2    In the event of a Change in Control, a Grantee’s Award shall be
treated, to the extent determined by the Committee to be permitted under Section
409A, in accordance with one of the following methods as determined by the
Committee in its sole discretion: (i) settle such Awards for an amount (as
determined in the sole discretion of the Committee) of cash or securities, where
in the case of stock options and stock appreciation rights, the value of such
amount, if any, will be equal to the in-the-money spread value (if any) of such
awards; (ii) provide for the assumption of or the issuance of substitute awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted under the Plan, as determined by the Committee in its
sole discretion; or (iii) provide that for a period of at least 20 days prior to
the Change in Control, any stock options or stock appreciation rights that would
not otherwise become exercisable prior to the Change in Control will be
exercisable as to all shares of Common Stock subject thereto (but any such
exercise will be contingent upon and subject to the occurrence of the Change in
Control and if the Change in Control does not take place within a specified
period after giving such notice for any reason whatsoever, the exercise will be
null and void) and that any stock options or stock appreciation rights not
exercised prior to the consummation of the Change in Control will terminate and
be of no further force and effect as of the consummation of the Change in
Control. For the avoidance of doubt, in the event of a Change in Control where
all stock options and stock appreciation rights are settled for an amount (as
determined in the sole discretion of the Committee) of cash or securities, the
Committee may, in its sole discretion, terminate any stock option or stock
appreciation right for which the exercise price is equal to or exceeds the per
share value of the consideration to be paid in the Change in Control transaction
without payment of consideration therefor. Similar actions to those specified in
this Section 3.6.2 may be taken in the event of a merger or other corporate
reorganization that does not constitute a Change in Control.
3.7    Right of Discharge Reserved
Neither the grant of an Award nor any provision in the Plan or in any Award
Agreement will confer upon any Grantee the right to continue to serve as a
member of the Board or affect any right which Artisan or any Subsidiary may have
to terminate or alter the terms and conditions of such service.
3.8    Nature of Payments
3.8.1    Any and all grants of Awards and deliveries of Common Stock, cash,
securities or other property under the Plan will be in consideration of services
performed or to be performed for Artisan or any Subsidiary by the Grantee.
Awards under the Plan may, in the discretion of the Committee, be made in
substitution in whole or in part for cash or other compensation otherwise
payable to a Grantee. Only whole shares of Common Stock will be delivered under
the Plan. Awards will, to the extent reasonably practicable, be aggregated in
order to eliminate any fractional shares. Fractional shares may, in the
discretion of the Committee, be forfeited or be settled in cash or otherwise as
the Committee may determine.
3.8.2    All such grants and deliveries of shares of Common Stock, cash,
securities or other property under the Plan will constitute a special
discretionary incentive payment to the Grantee and will not be required to be
taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or under any agreement with the Grantee,
unless the Company specifically provides otherwise.
3.9    Non-Uniform Determinations
The Committee’s determinations under the Plan and Award Agreements need not be
uniform and any such determinations may be made by it selectively among persons
who receive, or are eligible to receive, Awards under the Plan (whether or not
such persons are similarly situated). Without limiting the generality of the
foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards and (c) whether a
Grantee’s directorship has been terminated for purposes of the Plan.
3.10    Other Payments or Awards
Nothing contained in the Plan will be deemed in any way to limit or restrict the
Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
3.11    Plan Headings
The headings in the Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
3.12    Termination of Plan
The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate on the day before the tenth
anniversary of the Effective Date, and provided, further, that all Awards made
under the Plan before its termination will remain in effect until such Awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Award Agreements.
3.13    Clawback/Recapture Policy
Awards under the Plan shall be subject to the clawback or recapture policy, if
any, that the Company may adopt from time to time to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that the Awards be repaid to the Company after they have been distributed to the
Grantee.
3.14    Section 409A
3.14.1    All Awards made under the Plan that are intended to be “deferred
compensation” subject to Section 409A shall be interpreted, administered and
construed to comply with Section 409A, and all Awards made under the Plan that
are intended to be exempt from Section 409A shall be interpreted, administered
and construed to comply with and preserve such exemption. The Board and the
Committee shall have full authority to give effect to the intent of the
foregoing sentence. To the extent necessary to give effect to this intent, in
the case of any conflict or potential inconsistency between the Plan and a
provision of any Award or Award Agreement with respect to an Award, the Plan
shall govern.
3.14.2    Without limiting the generality of Section 3.14.1, with respect to any
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:
(a)        any payment due upon a Grantee’s ceasing to provide services to the
Company shall be paid only upon such Grantee’s separation from service from the
Company within the meaning of Section 409A;
(b)         any payment to be made with respect to such Award in connection with
the Grantee’s separation from service from the Company within the meaning of
Section 409A (and any other payment that would be subject to the limitations in
Section 409A(a)(2)(b) of the Code) shall be delayed until six months after the
Grantee’s separation from service (or earlier death) in accordance with the
requirements of Section 409A;
(c)        if any payment to be made with respect to such Award would occur at a
time when the tax deduction with respect to such payment would be limited or
eliminated by Section 162(m) of the Code, such payment may be deferred by the
Company under the circumstances described in Section 409A until the earliest
date that the Company reasonably anticipates that the deduction or payment will
not be limited or eliminated;
(d)        to the extent necessary to comply with Section 409A, any other
securities, other Awards or other property that the Company may deliver in lieu
of shares of Common Stock in respect of an Award shall not have the effect of
deferring delivery or payment beyond the date on which such delivery or payment
would occur with respect to the shares of Common Stock that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A);
(e)        with respect to any required Consent described in Section 3.3 or the
applicable Award Agreement, if such Consent has not been effected or obtained as
of the latest date provided by such Award Agreement for payment in respect of
such Award and further delay of payment is not permitted in accordance with the
requirements of Section 409A, such Award or portion thereof, as applicable, will
be forfeited and terminate notwithstanding any prior earning or vesting;
(f)        if the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Grantee’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment;
(g)        if the Award includes “dividend equivalents” (within the meaning of
Section 1.409A-3(e) of the Treasury Regulations), the Grantee’s right to the
dividend equivalents shall be treated separately from the right to other amounts
under the Award; and
(h)        for purposes of determining whether the Grantee has experienced a
separation from service from the Company within the meaning of Section 409A,
“subsidiary” shall mean a corporation or other entity in a chain of corporations
or other entities in which each corporation or other entity, starting with
Artisan, has a controlling interest in another corporation or other entity in
the chain, ending with such corporation or other entity. For purposes of the
preceding sentence, the term “controlling interest” has the same meaning as
provided in Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided
that the language “at least 20 percent” is used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations.
3.15    Governing Law
THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
3.16    Severability; Entire Agreement
If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
3.17    Waiver of Claims
Each Grantee of an Award recognizes and agrees that before being selected by the
Committee to receive an Award he or she has no right to any benefits under the
Plan. Accordingly, in consideration of the Grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, the Company or the
Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to the Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement). Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and any Grantee. The Plan is not intended to be subject to
the Employee Retirement Income Security Act of 1974, as amended (ERISA).
3.18    No Liability With Respect to Tax Qualification or Adverse Tax Treatment
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be liable to a Grantee on account of an Award’s failure to (a) qualify
for favorable United States or foreign tax treatment or (ii) avoid adverse tax
treatment under United States or foreign law, including, without limitation,
Section 409A. If a Grantee is categorized as a partner for tax purposes, any
Award granted hereunder shall be with respect to such Grantee’s services as a
partner and, notwithstanding anything to the contrary herein, such Grantee shall
continue to be classified as a partner for tax purposes.
3.19    No Third-party Beneficiaries
Except as expressly provided in an Award Agreement, neither the Plan nor any
Award Agreement will confer on any person other than the Company and the Grantee
of any Award any rights or remedies thereunder. The exculpation and
indemnification provisions of Section 1.3.4 will inure to the benefit of a
Covered Person’s estate and beneficiaries and legatees.
3.20    Successors and Assigns of Artisan
The terms of the Plan will be binding upon and inure to the benefit of Artisan
and any successor entity contemplated by Section 3.6.
3.21    Waiver of Jury Trial
EACH GRANTEE WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN.
3.22    Date of Adoption and Approval of Stockholders
The Plan was adopted on February 5, 2013 by the Board (the “Effective Date”) and
approved by Artisan’s stockholders on February 12, 2013.


